                           UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF NEW MEXICO

In re:

LAS UVAS VALLEY DAIRIES,                                             Case No. 17-12356-t11

         Debtor.

                                                OPINION

         Before the Court are Doña Ana County’s motion to amend its proof of claim and

application for an administrative expense. Both relate to 2016-2018 personal property taxes

assessed on cattle. Robert Marcus, the successor liquidating trustee in this bankruptcy case,

objected to the motion/application. The Court took the matter under advisement after oral

argument. Being sufficiently advised, the Court finds that the motion/application should be denied.

                                           I.      FACTS

         For the limited purpose of ruling on the motion/application, the Court finds:1

         In New Mexico, assessment and collection of property taxes occur at the county level. See

NMSA §§ 7-38-35 and 36. While most personal property is not taxed in New Mexico, cattle are.

The tax year is the calendar year. Cattle located in New Mexico are valued for tax purposes every

year on January 1. For any tax year, half the tax is due November 10 of that year and the other half

is due the following April 10.

         Debtor operated a dairy in Doña Ana County, New Mexico. It filed this chapter 11 case on



1
  The Court takes judicial notice of its docket in this case. See Gee v. Pacheco, 627 F.3d 1178,
1191 (10th Cir. 2010) (“We take judicial notice of court records in the underlying proceedings.”);
United States v. Ahidley, 486 F.3d 1184, 1192 n.5 (10th Cir. 2007) (“[W]e may exercise our
discretion to take judicial notice of publicly-filed records in our court and certain other courts
concerning matters that bear directly upon the disposition of the case at hand.”) As explained in
greater detail infra, the majority of the Court’s facts are derived from uncontested affidavits filed
by the parties which have been incorporated by reference in subsequent pleadings.


Case 17-12356-t11        Doc 596     Filed 09/18/20     Entered 09/18/20 15:24:41 Page 1 of 13
September 15, 2017. The County received notice of the filing by September 19, 2017. It promptly

suspended billing and collection activity on all of the Debtor’s real and personal property tax

accounts.

       Debtor filed schedules on October 4, 2017. Debtor’s Schedule D listed the County as a

secured creditor, with a “Tax Lien on all property in Dona Ana,” securing a debt of $216,975.10.

       The County filed a secured proof of claim for $234,816.03 on October 18, 2017. “Real

Property” was the stated basis for the claim, for taxes owed under § 507(a)(8).2 The proof of claim

includes 27 pages of real property tax bills for 2016 and 2017. Each bill is for a separate parcel of

real estate. There is no indication that the proof of claim was an estimate. The claim does not

mention personal property taxes.

       Debtor gave notice to the County and other creditors of a claims bar date. The claims bar

date was January 3, 2018, for general creditors and March 14, 2018, for governmental units like

the County.

       Debtor was not able to reorganize. In June 2018 the Unsecured Creditors Committee and

Debtor’s two largest secured creditors, Production Credit Association of Southern New Mexico

and Metropolitan Life Insurance Company (“MetLife”), filed a plan of liquidation. The plan

provided for the sale of Debtor’s assets and the distribution of net proceeds to creditors in

accordance with the Bankruptcy Code priority scheme, except that unsecured creditors were

guaranteed at least $1,000,000. The Court confirmed the plan on June 14, 2018. Article V of the

plan, as amended by the confirmation order, set a deadline of June 29, 2018, for parties to file

administrative expense claims.3


2
  All statutory references are to 11 U.S.C. unless otherwise indicated.
3
  It is not clear the County received notice of the confirmation order, which set a shorter deadline
for filing administrative expense claims (15 days after confirmation) than the plan (93 days after
confirmation). The County did not file an administrative expense claim by either deadline.


                                               -2-
Case 17-12356-t11       Doc 596     Filed 09/18/20     Entered 09/18/20 15:24:41 Page 2 of 13
       Under the plan, a liquidating trustee was appointed and charged with selling estate assets

and distributing the net proceeds to creditors. Robert Marcus is the successor liquidating trustee.

Marcus sold nearly all of the Debtor’s personal property, including the dairy herd, in the summer

of 2018. The Court entered a final decree closing the case on July 27, 2018.

       Marcus sold Debtor’s real estate in March 2019 and paid all real property taxes, interest,

and penalties to the County ($339,611.59). Shortly thereafter, the County notified Marcus by email

that Debtor still owed personal property taxes assessed on the dairy herd. The email is not in the

record and the County did not file a claim or seek relief from the Court at that time.

       After the real estate was sold, Marcus negotiated with MetLife to settle a number of

disputes. On May 3, 2019, Marcus filed a motion to approve a settlement with MetLife. Under the

deal, MetLife agreed to accept $7,840,081, leaving an unsecured claim of $6,481,297. The

settlement was approved on July 24, 2019. Marcus asserts that, had the County timely filed its

claims for 2016-2018 personal property taxes, the claim would have materially affected the

MetLife settlement.

       On November 22, 2019, Marcus filed a partial objection to the County’s proof of claim,

asserting that the claim had been paid except for $8,877.22. Marcus asked for the Court to declare

that the estate owed the County $8,877.22 or less. The County responded that it was still owed

substantial personal property taxes assessed on the dairy herd. The parties filed cross motions for

summary judgment on the issue, with the County arguing, essentially, that it should be allowed to

assert claims against the liquidating trust for all unpaid personal property taxes.

       After reviewing the pleadings and the accompanying affidavits, the Court determined that

proper procedure was for the County to seek permission to amend its proof of claim and/or apply

for an administrative expense. The County filed the motion/application on June 12, 2020; Marcus




                                               -3-
Case 17-12356-t11       Doc 596     Filed 09/18/20      Entered 09/18/20 15:24:41 Page 3 of 13
timely objected. Both rely on previously filed affidavits. The Court held a hearing on the

motion/application on August 6, 2020. The parties made legal arguments and agreed that an

evidentiary hearing was unnecessary.

       The County seeks to assert claims for the following personal property taxes on Debtor’s

dairy herd that were not part of its proof of claim:

                Year                                   Amount
                2016                                   $ 11,274.07
                2017                                   $323,681.57
                2018                                   $153,402.49
                Total                                  $488,358.13

       There is no dispute that the 2016 taxes are prepetition, nor that the 2018 taxes are

postpetition. The County argues, however, that the 2017 tax is a postpetition administrative

expense, while Marcus asserts it is a prepetition claim.

                                       II.     DISCUSSION

A.     The 2017 Personal Property Tax is a Prepetition Claim.

       “The [Bankruptcy] Code does not define when taxes are incurred[,]…[but m]any courts

have found that a tax is incurred when it accrues and becomes a fixed liability.” 4 Collier on

Bankruptcy, ¶ 503.07[1]; see also In re Sunnyside Coal Co., 146 F.3d 1273, 1278 (10th Cir. 1998)

(“Although the Bankruptcy Code does not define the term ‘incurred,’ the Circuits addressing the

issue have uniformly held a tax is incurred when it accrues”); In re Bayly Corp., 163 F.3d 1205,

1208–09 (10th Cir. 1998) (“If a debtor becomes liable to a claimant before the bankruptcy petition

is filed, but the liability is contingent on the occurrence of some future event, the claim to recover

that debt is treated as a pre-petition claim even if the condition does not occur and the right to

payment does not arise until after the bankruptcy petition is filed.”); In re Roberts, 2020 WL

5531508, at *5 (Bankr. D.N.M.) (discussing various tests used to determine whether a debt is pre-




                                               -4-
Case 17-12356-t11       Doc 596     Filed 09/18/20        Entered 09/18/20 15:24:41 Page 4 of 13
or postpetition.

       “When the tax is a state tax, state law will determine when the tax is incurred[, but t]he

time of assessment or payment may not necessarily be equivalent to the time the tax is ‘incurred.’”

4 Collier, ¶ 503.07[1].

       The New Mexico tax code does not define “incur” or “accrue,” nor does state case law

clarify the question. However, NMSA § 7-38-47 provides:

       Property taxes imposed are the personal obligation of the person owning the
       property on the date on which the property was subject to valuation for property
       taxation purposes….The sale or transfer of property after its valuation date does not
       relieve the former owner of personal liability for the property taxes imposed for
       that tax year.

       The valuation date for the dairy herd was January 1. NMSA § 7-36-21. The Debtor

therefore became liable for the 2017 property tax on cattle on January 1, 2017. Like the game of

“hot potato,” whoever happens to own taxable New Mexico property on January 1 owes the

property tax for that year.

       The County probably is correct that the 2017 personal property taxes were contingent

and/or unliquidated on the petition date, but that is irrelevant; the issue is when Debtor became

liable to pay the tax. NMSA §§ 7-36-21 and 7-38-47 make clear that Debtor’s liability for 2017

personal property taxes accrued on January 1, 2017. The liability is a prepetition claim, not a

postpetition administrative expense.

B.     Law on Amending a Claim After the Bar Date.

       The County asks that, if the 2017 personal property tax is a prepetition claim, it be allowed

to amend its proof of claim to include the tax. The Tenth Circuit has developed a body of case law

on post-bar date claim amendments. The main points are:

       •       Discretion. The bankruptcy court’s decision whether to allow an amended proof of




                                               -5-
Case 17-12356-t11         Doc 596   Filed 09/18/20    Entered 09/18/20 15:24:41 Page 5 of 13
claim is reviewable under an abuse of discretion standard. In re Tanaka Bros. Farms, Inc., 36 F.3d

996, 998 (10th Cir. 1994), citing In re Unioil, Inc., 962 F.2d 988, 992 (10th Cir. 1992).

         •       The general rule. Ordinarily, “amendment of a proof of claim is freely permitted so

long as the claim initially provided adequate notice of the existence, nature, and amount of the

claim as well as the creditor’s intent to hold the estate liable.” Unioil, 962 F.2d at 992; Tanaka

Bros., 36 F.3d at 998 (quoting Unioil). Leave to amend should be “freely allowed where the

purpose is to cure a defect in the claim as originally filed, to describe the claim with greater

particularity or to plead a new theory of recovery on the facts set forth in the original claim.”

LeaseAmerica Corp. v. Eckel, 710 F.2d 1470, 1473 (10th Cir. 1983) (quoting Matter of

Commonwealth Corp., 617 F.2d 415, 420 (5th Cir. 1980)); see Unioil, 962 F.2d at 993 (quoting

LeaseAmerica); Tanaka Bros., 36 F.3d at 998 (same). If the content of a proof of claim is unaltered,

an amendment should be allowed. Unioil, 962 F.2d at 992.

         •       Factors to consider. Factors to consider when deciding whether to allow a claim to

be amended after the bar date include:

         (1) Whether the parties or creditors relied on the initial claim, or whether they had
             reason to know subsequent proofs of claim would follow pending the
             completion of the audit;
         (2) Whether other creditors would receive a windfall to which they are not entitled
             on the merits by the Court not allowing this amendment to the proof of claim;
         (3) Whether the movant intentionally or negligently delayed in filing its amended
             claim;
         (4) The justification, if any, for the failure to request the timely extension of the bar
             date; and
         (5) Any other general equitable considerations.

Tanaka Bros., 36 F.3d at 998–99 (with alterations) (quoting In re Oasis Petroleum Corp, 130 B.R.

89, 92 (Bankr. C.D. Cal. 1991) and In re Miss Glamour Coat Co., Inc., 1980 WL 1668, at *5

(S.D.N.Y.)). Courts have also considered whether the initial claim was designated as an estimate,4

4
    See Tanaka Bros., 36 F.3d at 1000 (designating a claim as an estimate puts the trustee and


                                                  -6-
Case 17-12356-t11         Doc 596      Filed 09/18/20      Entered 09/18/20 15:24:41 Page 6 of 13
the relative size of the proposed increase,5 and whether a plan had been confirmed.6

       •       New claims not allowed. Courts “should not allow truly new claims to proceed

under the guise of amendment.” Unioil, 962 F.2d at 992 (citing Int’l Horizons, 751 F.2d at 1216–

17); Limited Gaming, 213 B.R. at 376 (quoting Unioil); Easy Street, 2011 WL 1618843, ¶ 2

(same).7

C.     The County’s Proposed Amended Claim is a New Claim, Which Cannot be Filed After the
       Bar Date.

       1.      The claim is a new claim. The County’s original claim was a secured claim8 for real




creditors on notice that the claim amount could change); Easy Street Holding, LLC, 2011 WL
1618843, ¶ 2 (Bankr. D. Utah) (“courts in this circuit have only permitted substantive claim
amendments post-bar date when the claimant initially provided adequate notice that its claim was
subject to amendment.”); In re Stauffer, 378 B.R. 340, 350–51 (Bankr. D. Utah 2007) (denying
amendment of a claim that did not state it was an estimate); In re Limited Gaming of America, Inc.,
213 B.R. 369, 374–75 (Bankr. N.D. Okla. 1997) (same).
5
  Stauffer, 378 B.R. at 350 (“[T]o be within the scope of a permissible amendment, the second
claim should not only be of the same nature as the first but also reasonably within the amount to
which the first claim provided notice.”) (quoting In re AM Int'l, Inc., 67 B.R. 79, 82 (N.D. Ill.
1986) (citing In re Int’l Horizons, Inc., 751 F.2d 1213, 1217–18 (11th Cir. 1985))); see also Tanaka
Bros., 36 F.3d at 1000; Limited Gaming, 213 B.R. at 373–75.
6
  Although this factor is not emphasized in the Tenth Circuit, the Court agrees with courts
elsewhere that post-confirmation claim amendments should rarely be allowed. See, e.g., Holstein
v. Brill, 987 F.2d 1268, 1270 (7th Cir. 1993) (post-confirmation, amendments “should be allowed
only for compelling reasons”); In re Winn-Dixie Stores, Inc., 639 F.3d 1053, 1056–57 (11th Cir.
2011) (“Therefore, we hold that post-confirmation amendment—while not prohibited—is not
favored, and only the most compelling circumstances justify it.”). This is because “[c]onfirmation
of a chapter 11 plan is the equivalent of a final judgment in ordinary civil litigation” and is entitled
to res judicata effect. In re New River Shipyard, Inc, 355 B.R. 894, 909, 912 (Bankr. S.D. Fla.
2006); see generally Federal Practice and Procedure (Wright & Miller) § 4470.3, n.36 (noting
the res judicata effect of a confirmed plan). “The creditor’s pre-confirmation claim is subsumed in
and replaced by the new contract created by the confirmed plan.” New River Shipyard, 355 B.R.
at 912; In re Benjamin Coal Co., 978 F.2d 823, 827 (3d. Cir. 1992) (“However, once the
reorganization plan is approved by the bankruptcy court, each claimant gets a ‘new’ claim, based
upon whatever treatment is accorded to it in the plan itself.”).
7
  Courts have held that taxes owed for each taxable year can constitute separate claims. See In re
Sunwest Hotel Corp., 1998 WL 982905, at *9 (D. Kan.); Limited Gaming, 213 B.R. at 373.
8
  See N.M.S.A. § 7-38-48(A) (Property taxes are a first lien against real property from January 1).


                                                -7-
Case 17-12356-t11       Doc 596      Filed 09/18/20      Entered 09/18/20 15:24:41 Page 7 of 13
property taxes.9 As the County had a first lien on the taxed property, there was no question it would

be paid when the real property was sold. That is what happened. Debtor’s unsecured creditors

never had to worry about the County’s proof of claim.

       The County now wishes to file an unsecured10 priority11 claim for $334,955.64. Changing

an unsecured claim to a secured claim is tantamount to filing a new claim, and should not be

permitted after the bar date. See, e.g., In re Nat’l Merch. Co., Inc., 206 B.R. 993, 999 (Bankr. M.D.

Fla. 1997); In re Brown, 159 B.R. 710, 714–15 (Bankr. D.N.J. 1993); see also In re Alliance

Operating Corp., 60 F.3d 1174, 1175 (5th Cir. 1995) (changing a claim from general unsecured to

priority is not permitted after the bar date); In re Walls & All, Inc., 127 B.R. 115, 118 (W.D. Pa.

1991) (same); In re Metro Transp. Co., 117 B.R. 143, 148 (Bankr. E.D. Pa. 1990) (same). Here,

the County not only wants to change the nature of the claim from secured to unsecured priority, it

wants to substitute a large unpaid priority claim for a paid secured claim. The two claims have

nothing in common except that they are both for property taxes. Because the claims are so different,

the Court concludes that the proposed claim for unpaid personal property taxes is a new claim.

       2.      There are no “excusable neglect” grounds to extend the bar date. As the County

seeks to file a new claim after the bar date, the analysis is governed by Fed. R. Bankr. P. 9006(b)(1),

not the claim amendment law cited above. In relevant part, Rule 9006(b)(1) provides: “when an

act is required or allowed to be done at or within a specified period . . . the court for cause shown

may at any time . . . permit the act to be done where the failure to act was the result of excusable



9
  The Court has carefully reviewed the claim and its attachments and cannot find any mention of
an unsecured priority claim for personal property taxes.
10
   Nothing in the New Mexico property tax statutes give counties a lien on personal property to
secure payment of personal property taxes. Rather, §§ 7-38-53 through 59 give county treasurers
the right to issue demand warrants for delinquent taxes, seize the subject personal property, and
sell it.
11
   § 507(a)(8)(B).


                                                -8-
Case 17-12356-t11       Doc 596      Filed 09/18/20     Entered 09/18/20 15:24:41 Page 8 of 13
neglect.”

       In Pioneer Inv. Services Co. v. Brunswick Associates Ltd. Partnership, 507 U.S. 380, 395

(1993), the Supreme Court weighed the following factors to determine when neglect is excusable:

       (1) The danger of prejudice to the non-moving party;
       (2) The length of delay and its potential impact on judicial proceedings;
       (3) The reason for delay, including whether it was within the reasonable control of
           the movant; and
       (4) Whether the movant acted in good faith.

Id. (with alterations); see also In re Wooten, 2020 WL 4462919, at **4–5 (Bankr. D.N.M.)

(weighing the factors); In re Franco, 2019 WL 1207862, at **5–6 (Bankr. D.N.M.) (same,

assigning the most weight to the third factor). The Court weighs the Pioneer factors as follows:

 Factor                  Discussion
 The danger of           This factor weighs against the County. A plan has been confirmed in
 prejudice to the        this case, partially in reliance on the claims filed. Creditors would be
 nonmoving parties.      prejudiced if the Court were to allow a large new claim to be filed post-
                         confirmation. Similarly, Marcus negotiated his settlement with MetLife
                         based on claims filed. Injecting a new $334,955.64 priority claim at
                         this late date would be prejudicial.
 The length of the       The County did not tell Marcus about its failure to file a claim for a
 delay and the           year after the bar date. It did not file the motion to amend for another
 potential impact on     15 months.
 judicial proceedings.
 The reason for the      The County was aware of the Debtor’s bankruptcy from the beginning.
 delay and whether it    It was listed as a creditor in the Debtor’s schedules. It filed a proof of
 was within the          claim about a month after the petition date. The County has never
 reasonable control of   given any reason for its failure to file a claim for personal property
 the County.             taxes. The reason appears to be negligence.
 Whether the County      The County acted in good faith.
 acted in good faith.

       Overall, the Pioneer factors weigh against allowing the County to file its late priority claim

for nearly $335,000.

D.     Even if the Claim Was Not New, the Motion to Amend Should be Denied.

       Assuming arguendo that what the County proposes is an amendment rather than a new

claim, the Court weighs the Tanaka Bros. factors thusly:


                                               -9-
Case 17-12356-t11        Doc 596    Filed 09/18/20     Entered 09/18/20 15:24:41 Page 9 of 13
  Factor                  Discussion
  Reliance on the         Creditors relied on the filed claims when deciding whether to accept the
  initial claim.          liquidating plan. The County’s initial claim was not labeled an estimate.
                          Had the County filed an unsecured priority claim for $334,955.64,
                          creditors would have negotiated and/or voted differently. The plan
                          proponents might have proposed a different treatment for unsecured
                          creditors. Finally, Marcus would have negotiated a different deal with
                          MetLife.
  Unentitled windfall     It is impossible to know if denial of the County’s motion to amend
  to other creditors.     would create a windfall for creditors. As Marcus points out, had the
                          County filed its claim timely, he would have negotiated differently with
                          MetLife. Perhaps unsecured creditors would have gotten the same under
                          that hypothetical negotiation. As the courts did in Limited Gaming, 213
                          B.R. at 375 and Easy Street, 2011 WL 1618843, ¶ 11, the Court gives
                          little weight to this factor.
  Whether the             The County did not delay intentionally and had nothing to gain by doing
  creditor delayed        so. The delay was due to negligence.
  intentionally or
  negligently.
  Justification for the   The County has offered no justification for the delay. It knew about the
  failure to request      case and filed a secured claim for real property taxes, but failed to file
  timely extension of     an unsecured claim for personal property taxes.
  the bar date.
  Any other general       The County was dilatory once it realized it had not filed a claim for
  equitable               2016 and 2017 personal property taxes. It should have filed a motion to
  considerations.         amend in March 2019. Instead, the County forced Marcus to object to
                          its proof of claim and did not formally file a motion to amend until June
                          2020. Moreover, the County wants to amend its claim after confirmation
                          of a chapter 11 plan. Given these circumstances, there is no compelling
                          reason to allow a post-confirmation amendment, and a number of good
                          reasons not to.

 The Tanaka Bros. factors weigh heavily against allowing the County to amend its proof of claim.

 E.     The County May Not File an Administrative Expense Claim for the 2018 Taxes.

        Although the 2016 and 2017 personal property taxes are prepetition claims, there is no

 question that the 2018 personal property tax liability accrued postpetition. The confirmed plan set

 a deadline for filing administrative expense claims, including tax claims, which the County did not

 meet. Article V of the plan provides that administrative expense claims filed after the deadline are

 “forever barred and discharged.”



                                                -10-
Case 17-12356-t11         Doc 596    Filed 09/18/20 Entered 09/18/20 15:24:41 Page 10 of 13
        Relying on § 503(b)(1)(D), the County argues that it is excused from any administrative

 expense filing requirement or deadline. Section 503(b)(1)(D) provides:

        Notwithstanding the requirement of subsection (a),12 a governmental unit shall not
        be required to file a request for the payment of an expense described in
        subparagraph (B)13 or (C),14 as a condition of its being an allowed administrative
        expense.

 The confirmed plan provision conflicts with § 503(b)(1)(D). Unsurprisingly, Marcus argues that

 the confirmed plan controls, while the County counters that the Court must ignore the confirmed

 plan and follow § 503(b)(1)(D).

        The Supreme Court has shown courts what to do when the terms of a confirmed plan

 conflict with the Bankruptcy Code. In United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260

 (2010), the Supreme Court considered a confirmed chapter 13 plan that discharged a student loan

 debt, despite the fact that the Bankruptcy Code prohibits the discharge without an adversary

 proceeding judgment of “undue hardship.” The Supreme Court held that even though the plan

 violated the Code, the confirmation order was res judicata and bound the student loan creditor:

        Where, as here, a party is notified of a plan’s contents and fails to object to
        confirmation of the plan before the time for appeal expires, that party has been
        afforded a full and fair opportunity to litigate, and the party’s failure to avail itself
        of that opportunity will not justify [ ] relief.

 Id. at 276. In short, the Supreme Court held that a properly noticed and confirmed plan is binding

 on the noticed parties even if the plan contains provisions contrary to the Bankruptcy Code.

        Here, Article V of the plan required all administrative expense claimants to file claim

 notices. There is no exception for governmental units. The County received the proposed plan and

 disclosure statement and did not object. To the extent Article V is contrary to § 503(b)(1)(D),



 12
    Allowing “[a]n entity” to “timely file a request for payment of an administrative expense.”
 13
    In general, postpetition taxes.
 14
    In general, fines or penalties relating to postpetition taxes.


                                                -11-
Case 17-12356-t11       Doc 596      Filed 09/18/20 Entered 09/18/20 15:24:41 Page 11 of 13
 Espinosa teaches that the confirmed plan controls.15 Because the County did not file a notice of an

 administrative expense claim by the deadline, its claim is “barred and discharged.”16

         The County also argues that other provisions in the confirmed plan obligate Marcus to pay

 postpetition taxes. The Court has reviewed the provisions the County relies upon and concludes

 that they do not override the central requirement that administrative expense claims be paid only

 if notices are timely filed.

         Finally, the County argues that 28 U.S.C. § 960(a) requires Marcus to pay the postpetition

 taxes.17 Assuming without deciding that Marcus comes within the terms of the statute, the Court

 concludes that he was required to pay pre- and postpetition taxes, but only if the taxing authorities

 gave him timely notice of the taxes due, per the confirmed plan. To the extent 28 U.S.C. § 960(a)

 conflicts with the confirmed plan, the plan controls.18



                                        III.    CONCLUSION

         The County seeks leave to tardily amend its proof of claim, tardily apply for payment of



 15
    The County’s reliance on Collins v. Tenn. Dept. of Rev., 555 B.R. 670 (W.D. Tenn. 2016), is
 misplaced because Collins did not address Espinosa.
 16
    At least two potential problems can arise if governmental units do not timely notify debtors or
 plan proponents of postpetition tax claims and/or object to plan provisions affecting their interests.
 First, their claims could get discharged on plan confirmation, see § 1141(d)(1), in which case
 enforcing their rights under § 503(b)(1)(D) would be futile. Second, they could be bound by plan
 terms limiting their collection rights. See, e.g., In re Abraham Petroleum Corp., 2012 WL
 2501130, at **4–5 (Bankr. D.P.R.) (taxing authority prevented from filing post-confirmation liens
 on property under the terms of a confirmed plan). Thus, even if § 503(b)(1)(D) is not directly pre-
 empted by a proposed plan, a taxing authority should file an administrative expense claim promptly
 and object to plan provisions as needed.
 17
    The statute provides: “[a]ny officers and agents conducting any business under authority of a
 United States court shall be subject to all Federal, State and local taxes applicable to such business
 to the same extent as if it were conducted by an individual or corporation.”
 18
    Marcus is not the Debtor and cannot be expected to know about Debtor’s post-petition expenses
 and liabilities, tax or otherwise. It is reasonable to allow him to rely on filed administrative expense
 claims rather than forcing him to investigate all potential postpetition liabilities.


                                                -12-
Case 17-12356-t11        Doc 596     Filed 09/18/20 Entered 09/18/20 15:24:41 Page 12 of 13
 an administrative expense, or both. The proposed claim amendment is really a new claim, however,

 and the County did not show the excusable neglect needed to file a very late claim. Alternatively,

 equitable factors weigh heavily against allowing the County to file an amended claim long after

 the bar date and plan confirmation. Finally, the County may not file an administrative expense

 application so far past the deadline set by the confirmed plan, § 503(b)(1)(D) notwithstanding. The

 Court will enter a separate order denying the motion/application.




                                              __________________________________________
                                              Hon. David T. Thuma
                                              United States Bankruptcy Court

 Entered: September 18, 2020

 Copies to: counsel of record




                                               -13-
Case 17-12356-t11      Doc 596      Filed 09/18/20 Entered 09/18/20 15:24:41 Page 13 of 13
